PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/475,471
Filing Date: 2 Sep 2014
Appellant(s): Cary et al.



__________________
Boris M. Pesin (Reg No. 74541)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12 January 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Independent Claim 1
Appellant argues the combined teachings of Hodges, Lee, and Touloumtzis fail to render obvious at least one limitation within this claim. Specifically, Appellant argues the combined teachings fail to render obvious the following:
“suppressing, at a first device of the plurality of devices, presentation of the alert corresponding to the message, wherein suppressing the alert includes causing the first device to forgo the presentation of any audio, visual, and haptic alerts in correspondence with the message” (Response: Page 17 through Page 23)
Appellant’s arguments are based on the premise that: i) the examples of active and passive notifications in Touloumtzis describe various scenarios of determining what type of notification to send to the devices not whether to provide a notification, stating that some alert is always presented at each device (Response: Pages 17-19); ii) the various examples of notification scenarios in Touloumtzis always provide some combination of audio, visual, and haptic and haptic notifications by forgoing presentation of any audio, visual, and haptic alerts (Response: Pages 20-22).

The Examiner respectfully disagrees and finds these arguments unpersuasive. Touloumtzis describes various combinations and permutations of notifications throughout the disclosure that include sending varying notifications to the plurality of user devices based on differing contexts (Touloumtzis: Paragraph [0020] e.g.). As laid out by Appellant in the response on Pages 18-21, the variations of active and passive alerts may be an active alert (banners, sounds, etc.) and the passive alerts on the other device(s) are meant to be discrete or quiet. Paragraph [0020] in Touloumtzis describes various passive alert possibilities as a simple vibration, visual banner with no sound, and other possibilities. The claim requires the first device to suppress presentation of the alert meaning the first device is still receiving the alert/notification, but is required to suppress the presentation of alerting/notifying by forgoing presentation of any audio, visual, and haptic alerts. Paragraph [0020] lays out the various examples of passive alerts while then continuing on to state: “[…] In this example, the active notification is intended to at least catch the user's attention and even interrupt the user. The passive notification, however, is not designed with the same intent. In this example, since both devices are both close to the user, the user likely only needs to be notified by one of them to understand that a notification has been received. As mentioned above, two or more notifications interrupting the user can be potentially annoying and disruptive to many users. Therefore, in this example, the passive notification is meant to be discrete or quiet by displaying a notification banner without a sound, in one example. In another example, the passive notification does not necessarily even have to cause a change in the device status, such as cause the device screen to "wake up. Therefore, in this example, since the smartphone 302 is in close proximity to the tablet computer 304, for which user engagement has been verified, the smartphone 302 remains silent since an additional sound in close proximity to the user would be redundant and potentially annoying or distracting. […]” The emphasized portions first describe what constitutes as a “change in the device status” for passive alerts including vibrations, small visual banners, screen wake up, etc. but then after stating these various examples of passive alerts, further states that in one example the passive notification does not necessarily even have to cause a change in the device status. In other words, since the user need only be “notified” by one of the devices that a notification has been received – the passive alert received by the other device does not necessarily even have to cause a change in the device status [at all] (e.g. vibration, sound, banner, etc.). Therefore, the Examiner finds that Touloumtzis discloses the above-argued limitation(s) and Appellant’s arguments to this point unpersuasive.

Appellant argues the combined teachings of Hodges, Lee, and Touloumtzis fail to render obvious at least one limitation within this claim. Specifically, Appellant argues the combined teachings fail to render obvious the following:
“in accordance with a determination that an acceptance message responsive to the invitation is not received from the first device, presenting, by the coordinating device, the alert.” (Response: Page 24 through top half of Page 26)


The Examiner respectfully disagrees and finds these arguments unpersuasive. The Examiner notes Appellant is arguing features that are not in the claim. There is no determination of whether a notification has been presented [by the first device] in the above-argued limitations. The claim states: “[…] transmitting, by the coordinating device, a signal to the first device that corresponds to an invitation to present the alert at the first device; and in accordance with a determination that an acceptance message responsive to the invitation is not received from the first device, presenting, by the coordinating device, the alert.” Using the broadest reasonable interpretation, in light of the Specification, the claim requires that a message (invitation) be sent to the first device to present an alert … and in accordance with a determination that a reply/acknowledgement (acceptance message) to the message (invitation) has not been received [after some presumable amount of time] the coordinating device presents the alert. The way the limitation is constructed/written (specifically the “not received” language) merely requires the coordinating device to determine that information is not received in response to a sent message, and present an alert based on the determination. The Examiner finds that Lee discloses sending notification information [to be presented] to a second electronic device and if information is not received indicating the notification information is checked (i.e. accepted) (Lee: Paragraph [0127]). Therefore, the Examiner finds that Lee discloses the above-argued limitations and Appellant’s arguments unpersuasive to this point.

Remainder of Group A Claims
The remaining claims of Group A are Independent Claims 20, 57, and 58, and dependent claims 5, 8, 21-27, 43, 48-49, 54-56, 59-61, 64, 66-74, 77, and 79-86. Appellant argues these claims based on the arguments presented above for Claim 1.

The Examiner respectfully disagrees and finds these arguments unpersuasive for the reasons set forth above with respect to Claim 1.

Dependent Claim 6
Appellant argues the combined teachings of Hodges, Lee, and Touloumtzis fail to render obvious at least one limitation within this claim. Specifically, Appellant argues the combined teachings fail to render obvious the following:
“determining that no app is subscribed to handle distribution of the message; and in response to determining that no app is subscribed to handle distribution of the message, transmitting a signal that includes the other message to at least one electronic device of the plurality of other devices” (Response: Page 27 through top half of Page 28)
no Proxy device “is subscribed to handle distribution of the message.” (Emphasis added by Appellant); iii) Hodges is silent with respect to “transmitting a signal that includes the other message to at least one electronic device of the plurality of devices,” “in response to determining that no app is subscribed to handle distribution of the message.

The Examiner respectfully disagrees and finds these arguments unpersuasive. In Hodges the applications, application IDs, and application credentials are associated, linked, and stored by the Proxy device for the particular applications the Proxy device will be distributing status updates (i.e. subscribed to handle distribution) ([0023][0026][0027][0030]). In the citations provided, Hodges discloses how the main device may directly update the hardware tile when the status update is from the main device and does not require the Proxy device and/or the Proxy device is not responsible for handling the distribution of the message. Thus, the Examiner finds that Hodges discloses the above-argued limitations and Appellant’s arguments to this point unpersuasive.

Dependent Claims 62 and 75
Appellant argues these claims based on the arguments presented above for Claim 6.



Dependent Claim 7
Appellant argues the combined teachings of Hodges, Lee, and Touloumtzis fail to render obvious at least one limitation within this claim. Specifically, Appellant argues the combined teachings fail to render obvious the following:
“identifying an other app that is subscribed to handle distribution of the other message; and in response to identifying the other app that is subscribed to handle distribution of the other message, not transmitting a signal corresponding to at least one electronic device of the plurality of other devices” (Response: Page 29 through top half of Page 30)
Appellant’s arguments are based on the premise that: i) the Examiner’s mapping of Hodges’ Proxy device to an “app subscribed to handle distribution of the message” is in error because nothing in Hodges suggests that the proxy device is an “app” but rather a notification service; ii) nothing in Hodges suggests “in response to identifying the other app that is subscribed to handle distribution of the other message, not transmitting a signal corresponding to at least one electronic device of the plurality of other devices” (Emphasis added by Appellant).

The Examiner respectfully disagrees and finds these arguments unpersuasive. In Hodges the applications, application IDs, and application credentials are associated, linked, and stored by the Proxy device for the particular applications the Proxy device will be distributing status (i.e. subscribed to handle distribution) ([0023][0026][0027][0030]). In the citations provided, Hodges discloses how the Proxy device may be sent the status message to update the other device(s) and handle distribution of the update [instead of the main device]. Thus, the Examiner finds that Hodges discloses the above-argued limitations and Appellant’s arguments to this point unpersuasive.

Dependent Claims 63 and 76
Appellant argues these claims based on the arguments presented above for Claim 7.

The Examiner respectfully disagrees and finds these arguments unpersuasive for the reasons set forth above with respect to Claim 7.

Dependent Claim 11
Appellant argues the combined teachings of Hodges, Lee, Touloumtzis, and Gunn fail to render obvious at least one limitation within this claim. Specifically, Appellant argues the combined teachings fail to render obvious the following:
“identifying an other app associated with the other message; determining that the other app is identified on a blacklist; and not transmitting a signal corresponding to the other message to at least one electronic device of the plurality of other devices” (Response: Middle of Page 30 through Page 31)
Appellant’s arguments are based on the premise that Gunn teaches blacklisting certain types of notifications, not identifying applications on a blacklist.

The Examiner respectfully disagrees and finds these arguments unpersuasive. The Examiner relied upon Hodges to teach the identification of an other app associated with the other message. Hodges discloses determining whether to transmit a signal corresponding to the message based on the availability of the corresponding application on the other device. However, Hodges does not explicitly disclose determining whether to transmit the signal based on determining that the other app [and it’s associated notifications] is identified on a blacklist. The Examiner finds that Gunn discloses performing a lookup for certain types of notifications to identify whether or not they are on a blacklist based on various rules/criteria including taking into account application data (Gunn: Paragraphs [0049][0051]). When modifying Hodges to include the techniques of Gunn, the techniques of application notification forwarding determinations of Hodges was modified to include the use of the notification blacklist used by Gunn to filter out certain types of notifications [from differing applications in Hodges] based on a blacklist listing those certain types of notifications. Thus, the Examiner finds that the proposed combination discloses the above-argued limitations and Appellant’s arguments to this point unpersuasive.

Dependent Claims 66 and 78
Appellant argues these claims based on the arguments presented above for Claim 11.

The Examiner respectfully disagrees and finds these arguments unpersuasive for the reasons set forth above with respect to Claim 11.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JONATHAN A SPARKS/Examiner, Art Unit 2459                                                                                                                                                                                                        
Conferees:
/Backhean Tiv/Primary Examiner, Art Unit 2459        

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459                                                                                                                                                                                                            
                                                                                                                                                                                           
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.